DETAILED ACTION
	Claims 1, 7-10, and 14-21 are amended. Claims 1-25 are pending. A complete office action regarding the merits of the pending claims appears below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Houser (U.S. Patent No. 7846155) in view of Johnson (U.S. Patent Application Publication No. 20090318954) and in further view of Isola (U.S. Patent Application Publication No. 20050187512).
Regarding claim 1, Houser teaches a therapeutic ultrasound device for use during a medical procedure to cauterize tissue (Abstract), the therapeutic ultrasound device comprising: an inner tube having a proximal end and a distal end (Fig. 2, element 76), an outer tube having a proximal end and a distal end (Fig. 2, element 72), wherein the outer tube is disposed about the inner tube such that the second engagement portion is aligned with the first engagement portion (Figs. 1, 2); a tissue clamping 
Houser does not teach wherein the distal end of the inner tube comprises a first engagement portion configured to receive and secure a first moveable fastener; and wherein the distal end of the outer tube comprises a second engagement portion configured to receive and secure a second moveable fastener.
Johnson, in an analogous device, teaches wherein the distal end of the inner tube comprises a first engagement portion configured to receive and secure a first moveable fastener ([0047]; Fig. 10a, 10b, elements 402, 420, 406, 408); and wherein the distal end of the outer tube comprises a second engagement portion configured to receive and secure a second moveable fastener ([0047]; Fig. 10a, 10b, elements 402, 420, 406, 408).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houser to where the distal end of the inner tube comprises a first engagement portion configured to receive and secure a first moveable fastener; and wherein the distal end of the outer tube comprises a second engagement portion configured to receive and secure a 
Houser and Johnson do not teach at least one piezoelectric transducer configured to generate and propagate ultrasonic waves to provide therapeutic ultrasound.
Isola, in an analogous device, teaches at least one piezoelectric transducer configured to generate and propagate ultrasonic waves to provide therapeutic ultrasound ([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the piezoelectric transducer of Isola for the transducer of modified House in order to lessen the effect of friction during use of the instrument thus making use of the instrument during treatment safer.
Regarding claim 2, the combination of Houser, Johnson, and Isola teaches all the elements of the claimed invention as stated above. 
Houser and Isola do not teach wherein the first engagement portion of the inner tube is secured to the tissue clamping assembly with the first moveable fastener, and wherein the second engagement portion of the outer tube is secured to the tissue clamping assembly with the second moveable fastener.
Johnson further teaches wherein the first engagement portion of the inner tube is secured to the tissue clamping assembly with the first moveable fastener ([0047]; Fig. 10a, 10b, elements 402, 420, 406, 408), and wherein the second engagement portion of the outer tube is secured to the tissue clamping assembly with the second moveable fastener ([0047]; Fig. 10a, 10b, elements 402, 420, 406, 408).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houser and Isola to where the first engagement portion of the inner tube is secured to the tissue clamping assembly with the first moveable fastener, and wherein the second engagement portion of the outer tube is secured to the tissue clamping assembly with the 
Regarding claim 3, the combination of Houser, Johnson, and Isola teaches all the elements of the claimed invention as stated above. 
Houser and Isola do not teach wherein the first jaw and the second jaw of the tissue clamping assembly are configured to rotate about the second moveable fastener.
Johnson further teaches wherein the first jaw and the second jaw of the tissue clamping assembly are configured to rotate about the second moveable fastener ([0047]; Fig. 10a, 10b, element 402).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houser and Isola to where the first jaw and the second jaw of the tissue clamping assembly are configured to rotate about the second moveable fastener as taught by Johnson in order to allow for an adequate range of motion of the jaws during use.
Regarding claim 4, the combination of Houser, Johnson, and Isola teaches all the elements of the claimed invention as stated above. 
Houser and Isola do not teach wherein actuating the handle in a first direction is configured to move the inner tube and the attached first moveable fastener to separate the first jaw and the second jaw, and wherein actuating the handle in a second direction is configured to move the inner tube and the attached first moveable fastener to bring the first jaw and the second jaw adjacent to each other.
Johnson further teaches wherein actuating the handle in a first direction is configured to move the inner tube and the attached first moveable fastener to separate the first jaw and the second jaw, and wherein actuating the handle in a second direction is configured to move the inner tube and the attached first moveable fastener to bring the first jaw and the second jaw adjacent to each other ([0047]). 

Regarding claim 10, the combination of Houser and Isola teaches all the elements of the claimed invention as stated above. 
Houser further teaches wherein the engagement assembly comprises a first jaw and a second jaw (Fig. 4a, 4b, elements 56, 79).
Houser and Isola do not teach wherein the first jaw and the second jaw are each configured to engage with a moveable fastener to secure the first jaw to the second jaw; and wherein at least one of the first jaw and the second jaw is moveable.
Johnson teaches wherein the first jaw and the second jaw are each configured to engage with a moveable fastener to secure the first jaw to the second jaw ([0047]; Fig. 10a, 10b, elements 402, 420, 406, 408); and wherein at least one of the first jaw and the second jaw is moveable ([0047]; Fig. 10a, 10b, elements 402, 420, 406, 408).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houser and Isola to where the first jaw and the second jaw are each configured to engage with a moveable fastener to secure the first jaw to the second jaw; and wherein at least one of the first jaw and the second jaw is moveable as taught by Johnson in order to allow for a greater range of movement for the engagement portions during use.
Regarding claim 11, the combination of Houser, Johnson, and Isola teaches all the elements of the claimed invention as stated above. 

Johnson further teaches wherein the first jaw and the second jaw of the engagement assembly are configured to move relative to each other in a scissor-like movement ([0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houser and Isola to where the first jaw and the second jaw of the engagement assembly are configured to move relative to each other in a scissor-like movement as taught by Johnson in order to allow for the device to perform more efficient cutting of the tissue.
Regarding claim 12, the combination of Houser, Johnson, and Isola teaches all the elements of the claimed invention as stated above. 
Houser and Isola do not teach wherein the first jaw and the second jaw of the engagement assembly are configured to move relative to each other in parallel.
Johnson further teaches wherein the first jaw and the second jaw of the engagement assembly are configured to move relative to each other in parallel ([0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houser and Isola to where the first jaw and the second jaw of the engagement assembly are configured to move relative to each other in parallel as taught by Johnson in order to allow for the device to perform more efficient cutting of the tissue.
Regarding claim 13, the combination of Houser, Johnson, and Isola teaches all the elements of the claimed invention as stated above. 
Houser and Isola do not teach wherein the distal end of the outer tube is engaged with the moveable fastener to secure the first jaw and the second jaw of the engagement assembly, and wherein the inner tube is engaged with a distal end of the first jaw and the second jaw such that movement of 
Johnson further teaches wherein the distal end of the outer tube is engaged with the moveable fastener to secure the first jaw and the second jaw of the engagement assembly ([0047]; Fig. 10a, 10b), and wherein the inner tube is engaged with a distal end of the first jaw and the second jaw such that movement of the inner tube in a first direction separates the first jaw and the second jaw and movement of the inner tube in a second direction brings the first jaw and the second jaw adjacent to each other ([0047]; Fig. 10a, 10b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houser and Isola to where the distal end of the outer tube is engaged with the moveable fastener to secure the first jaw and the second jaw of the engagement assembly, and wherein the inner tube is engaged with a distal end of the first jaw and the second jaw such that movement of the inner tube in a first direction separates the first jaw and the second jaw and movement of the inner tube in a second direction brings the first jaw and the second jaw adjacent to each other as taught by Johnson in order to allow for the device to perform more efficient cutting of the tissue.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Houser in view of Johnson, in view of Isola, and in further view of Wiener (U.S. Patent Application Publication No. 20110015631).
Regarding claim 5, the combination of Houser, Johnson, and Isola teaches all the elements of the claimed invention as stated above. 
Houser, Johnson, and Isola do not teach wherein the outer tube comprises at least one of double hard stainless steel, aluminum, titanium, plastic, or carbon fiber.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houser, Johnson, and Isola to where the outer tube comprises at least one of double hard stainless steel, aluminum, titanium, plastic, or carbon fiber as taught by Weiner in order to ensure that the tube would not break during use.
Regarding claim 6, the combination of Houser, Johnson, and Isola teaches all the elements of the claimed invention as stated above. 
Houser, Johnson, and Isola do not teach wherein the inner tube comprises at least one of double hard stainless steel, aluminum, titanium, plastic, or carbon fiber.
Weiner teaches wherein the inner tube comprises at least one of double hard stainless steel, aluminum, titanium, plastic, or carbon fiber ([0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houser, Johnson, and Isola to where the inner tube comprises at least one of double hard stainless steel, aluminum, titanium, plastic, or carbon fiber as taught by Weiner in order to ensure that the tube would not break during use.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Houser in view of Johnson, in view of Isola, and in further view of Saliman (U.S. Patent Application Publication No. 20110130773).
Regarding claim 7, the combination of Houser, Johnson, and Isola teaches all the elements of the claimed invention as stated above. 
Houser, Johnson, and Isola do not teach wherein the first jaw and the second jaw are configured to apply any one of about 10 lbs., about 11 lbs., about 12 lbs., about 13 lbs. and about 14 lbs.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houser, Johnson, and Isola to where the first jaw and the second jaw are configured to apply any one of about 10 lbs., about 11 lbs., about 12 lbs., about 13 lbs. and about 14 lbs as taught by Saliman in order to ensure that tissue would be able to be firmly grasped during use of the device.
Claims 8, 14, 15, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Houser (U.S. Patent No. 7846155) in view of Isola (U.S. Patent Application Publication No. 20050187512).
Regarding claim 8, Houser teaches a therapeutic ultrasound device (Abstract) comprising: an inner tube having a proximal end and a distal end (Fig. 2, element 76); an outer tube having a proximal end and a distal end (Fig. 2, element 72), wherein the outer tube is disposed about the inner tube such that the distal end of the inner tube and the distal end of the inner tube are aligned (Figs. 1, 2); an engagement assembly secured to the distal end of the inner tube and the distal end of the outer tube (Fig. 4a, 4b), and having a width less than about 15 millimeters (Col. 6, lines 45-51, 59-62), wherein the engagement assembly is configured to apply an engagement force to a target (Col. 6, lines 45-51, 59-62) and includes at least one transducer configured to provide therapeutic ultrasound directed to the target (Col. 6, lines 65-67, Col. 7, lines 1-5); and a housing assembly secured to the proximal end of the inner tube and the proximal end of the outer tube (Fig. 1, element 68), wherein the housing assembly comprises a handle configured to actuate the inner tube relative to the outer tube (Col. 8, lines 30-33, Fig. 1, element 34), and wherein actuation of the inner tube relative to the outer tube is configured to engage and disengage the engagement assembly (Col. 8, lines 30-33).

Isola teaches at least one piezoelectric transducer configured to generate and propagate ultrasonic waves to provide therapeutic ultrasound ([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the piezoelectric transducer of Isola for the transducer of modified House in order to lessen the effect of friction during use of the instrument thus making use of the instrument during treatment safer.
Regarding claim 14, the combination of House and Isola teaches all the elements of the claimed invention as stated above.
Houser further teaches wherein the engagement assembly engages a target to apply engagement pressure and therapeutic ultrasound from the at least one transducer to seal the target (Col. 5, lines 42-59).
Regarding claim 15, the combination of House and Isola teaches all the elements of the claimed invention as stated above.
Houser further teaches wherein the engagement assembly engages a target to apply engagement pressure and therapeutic ultrasound from the at least one transducer to cut the target (Col. 5, lines 42-59).
Regarding claim 20, the combination of House and Isola teaches all the elements of the claimed invention as stated above.
Houser further teaches wherein the engagement assembly has a width less than about 15 millimeters and greater than about 3 millimeters (Col. 6, lines 45-51, 59-62).
Regarding claim 21, Houser teaches a method of applying therapeutic ultrasound to a target tissue site (Abstract; the method is inherent through use of the device), the method comprising: guiding 
Houser does not teach at least one piezoelectric transducer configured to generate and propagate ultrasonic waves to provide therapeutic ultrasound to the tissue target site.
Isola teaches at least one piezoelectric transducer configured to generate and propagate ultrasonic waves to provide therapeutic ultrasound to the tissue target site ([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the piezoelectric transducer of Isola for the transducer of modified House in order to lessen the effect of friction during use of the instrument thus making use of the instrument during treatment safer.
Regarding claim 22, the combination of House and Isola teaches all the elements of the claimed invention as stated above.

Regarding claim 23, the combination of House and Isola teaches all the elements of the claimed invention as stated above.
Houser further teaches wherein the therapeutic ultrasound that is provided to the target tissue site cuts tissue at the target tissue site (Col. 5, lines 42-59).
Regarding claim 24, the combination of House and Isola teaches all the elements of the claimed invention as stated above.
Houser further teaches wherein the tissue engagement assembly has a width less than about 15 millimeters (Col. 6, lines 45-51, 59-62).
Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Houser in view of Isola and in further view of Saliman (U.S. Patent Application Publication No. 20110130773).
Regarding claims 9 and 25, the combination of Houser and Isola teaches all the elements of the claimed invention as stated above.
Houser and Isola do not teach wherein the engagement assembly is configured to apply at least about 10 pounds of engagement force to the target.
Saliman teaches wherein the engagement assembly is configured to apply at least about 10 pounds of engagement force to the target ([0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houser and Isola to where the engagement assembly is configured to apply at least about 10 pounds of engagement force to the target as taught by Saliman in order to ensure that tissue would be able to be firmly grasped during use of the device.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Houser in view of Isola and in further view of Wiener (U.S. Patent Application Publication No. 20110015631).
Regarding claim 16, the combination of Houser and Isola teaches all the elements of the claimed invention as stated above.
Houser and Isola do not teach wherein the outer tube comprises at least one of double hard stainless steel, aluminum, titanium, plastic, and carbon fiber.
Weiner teaches wherein the outer tube comprises at least one of double hard stainless steel, aluminum, titanium, plastic, or carbon fiber ([0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houser and Isola to where the outer tube comprises at least one of double hard stainless steel, aluminum, titanium, plastic, or carbon fiber as taught by Weiner in order to ensure that the tube would not break during use.
Regarding claim 17, the combination of Houser and Isola teaches all the elements of the claimed invention as stated above.
Houser and Isola do not teach wherein the inner tube comprises at least one of double hard stainless steel, aluminum, titanium, plastic, and carbon fiber.
Weiner teaches wherein the inner tube comprises at least one of double hard stainless steel, aluminum, titanium, plastic, or carbon fiber ([0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houser and Isola to where the inner tube comprises at least one of double hard stainless steel, aluminum, titanium, plastic, or carbon fiber as taught by Weiner in order to ensure that the tube would not break during use.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Houser in view of Isola and in further view of Wiener (U.S. Patent Application Publication No. 20110015631).
Regarding claim 18, the combination of Houser and Isola teaches all the elements of the claimed invention as stated above.

Windgassen, in a similar field of endeavor, teaches wherein the engagement assembly comprises at least one of stainless steel or ceramics ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houser and Isola to where the engagement assembly comprises at least one of stainless steel or ceramics as taught by Windgassen in order to ensure that the engagement assembly would not break during use.
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Houser in view of Isola and in further view of Dycus (U.S. Patent Application Publication No. 20060129146).
Regarding claim 19, the combination of Houser and Isola teaches all the elements of the claimed invention as stated above.
Houser further teaches relating the transfer of force from the housing assembly to the engagement assembly (Col. 13, lines 12-32; Fig. 16a-c).
Houser and Isola do not teach the transfer of force ratio being 20:1.
Dycus, in a similar endeavor, teaches manipulating the jaws members and clamping tissue, such that the jaw members can be closed on tissue with less force than it would take to clamp the tissue ([0017]; it is well known to those of ordinary skill in the art that simple experimentation could be conducted using the capabilities of Dycus to arrive at a transfer of force ratio between the housing assembly and the engagement assembly of 20:1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houser and Isola to manipulate the jaws members and clamping tissue, such that the jaw members could be closed on tissue with less force than it would take to clamp the .
Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/NILS A POTTER/Examiner, Art Unit 3794